Order; Dissent by Judge PREGERSON.
ORDER
The panel has voted to deny the petition for panel rehearing. Judge Tashima votes to deny the petition for rehearing en banc and Judges Hug and Sedwick so recommend.
The full court was advised of the petition for rehearing en banc. A judge of the court requested a vote on en banc rehearing, but a majority of the nonrecused, active judges failed to vote in favor of rehearing en banc.**
The petition for panel rehearing and the petition for rehearing en banc are denied.

 Judge Reinhardt was recused.